Citation Nr: 1528039	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a vision disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from June 1959 to December 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript is of record.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.  


REMAND

In reviewing some private treatment records, the physician noted that he followed the Veteran in the VA regarding his low back.  There are no VA treatment records in either the paper or electronic claims files.  Given that outstanding VA treatment records exist, which could reference treatment to the other issues claimed by the Veteran in this appeal, the claims must be remanded to obtain the Veteran's complete record of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from VA.  It should be noted that the Veteran has received most of his medical care in California.  

2.  Readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




